Citation Nr: 1144743	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for bilateral hearing loss disability.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and MF


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The issues of entitlement to service connection for a back disability, a left shoulder disability, a neck disability, hearing loss disability and tinnitus, are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left shoulder disability was denied in a January 1973 rating decision that was not appealed.

2.  Reopening of the claim of entitlement to service connection for a back disability was denied in an October 1979 Board decision that could not be appealed. 

3.  Evidence received since the January 1973 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for a left shoulder disability.

4.  Evidence received since the October 1979 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability. 


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the January 1973 rating decision, the criteria for reopening the claim for service connection for a left shoulder disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  As new and material evidence has been received since the October 1979 Board decision, the criteria for reopening the claim for service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Regarding the appeals to reopen the claims of service connection for a back disability and a left shoulder disability, inasmuch as the determination below constitutes a full grant of that portion of the claims, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice timing is harmless.

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre- existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra. 

Analysis 

By an unappealed rating decision in January 1973, claims for service connection for a back disability and a left shoulder disability were denied.  Evidence considered at that time included the Veteran's active duty service treatment records (STRs) dated from 1970 to 1972.  Specifically, a January 1970 pre-enlistment report of medical history notes the Veteran's history of left shoulder injury and treatment for three years prior to service.  A January 1970 pre-enlistment report of examination notes findings of mild scoliosis.  Examination of the left shoulder revealed good passive motion and no atrophy.  A January 1972 STR notes that the Veteran was seen with complaints of low back pain for the past 2 1/2 months without any history of recent back injury.  Examination revealed no abnormalities.  He was prescribed physical therapy.  At the time of service separation in May 1972, the Veteran complained of pain in the left scapular area.  Examination revealed full range of motion without pain on motion, no tenderness, no deformity and no swelling.  A May 1972 separation examination report notes that clinical evaluation of the spine and upper extremities was normal.  Also of record were June 1972 VA outpatient treatment records which note the Veteran's complaints of left shoulder pain and numbness and a 1972 VA examination report which notes the Veteran's complaints of shoulder ache with decreased arm strength, findings of post-traumatic arthritis of the left shoulder and no back disability, and the Veteran's statement denying any injury to his back in service. 

Based on a review of the evidence, the RO concluded that service connection for a back disability was not warranted because no medical evidence had been presented of a current back disability.  The RO also concluded that service connection for a left shoulder disability was not warranted because the medical evidence showed that such disability existed prior to service and was not aggravated beyond the natural progress of the condition therein.  The Veteran was notified of this rating decision and of his appellate rights that same month; however, he did not appeal. 

An unappealed October 1979 Board decision declined to reopen the claim of service connection for a back disability, noting that no medical evidence had been submitted to show treatment for a chronic back disability in service or subsequent to service.  Evidence considered at that time consisted of the aforementioned STRs, June 1972 VA treatment records and 1972 VA examination report; a December 1971 STR which notes that the Veteran was seen with complaints of back pain after playing football and no objective findings of back disability; private treatment records from Dr. CJB dated in 1976 which note the Veteran's complaints of back pain after moving a refrigerator, normal X-ray studies and examination findings of spasm, tenderness and limited range of motion; August 1977 lay statements from four service comrades who reported that the Veteran was treated for a back disability after injuring his back in service and complained of back pain thereafter; and an October 1977 VA examination report which notes complaints of back pain since service and examination findings of an essentially normal low back.

The current claim to reopen was received in February 2006. 

Evidence received since the January 1973 rating decision pertaining to a left shoulder disability and since the October 1979 Board decision pertaining to a back disability includes: a May 2008 letter from Dr. RAL which states that it "is within a reasonable degree of medical certainty" that the Veteran's current back and left shoulder disabilities are related to in-service injuries. 

The Board finds that this private physician's opinion providing current diagnoses of back and left shoulder disabilities related to service is new and material.  In this regard the Board notes that the medical evidence directly addresses the reason the claims were originally denied.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claims. 

Accordingly, reopening of the claims for entitlement to service connection for a back disability and a left shoulder disability is in order. 


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability is granted. 

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left shoulder disability is granted.





REMAND

Back and Left Shoulder Disabilities

The Veteran claims that he has a back disability related to injuries in service.  He also claims that his pre-existing left shoulder disability was aggravated in service.  With respect to these reopened claims for service connection, none of the medical opinions of record are adequate for adjudication purposes.  It is unclear whether the May 2008 medical opinion from Dr. RAL noted above was rendered following a review of all pertinent records.  No specific citation to any STRs or post-service examination reports was noted in the opinion.  In this regard, the Veteran was seen by Dr. TFB for complaints of back problems after a January 1987 fall and a December 1994 car accident.  The Court has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, on remand, the appropriate VA examinations should be scheduled. 

Neck Disability

The Veteran maintains that he currently has a neck disability that was incurred during his military service.  His STRs note that he fell down some stairs in 1971, but note no complaints or findings of a neck disability.  Following service, the Veteran was seen by Dr. TFB for complaints of neck problems after a January 1987 fall and a December 1994 car accident.  In various lay statements (including March 2008 hearing testimony) the Veteran and his friends indicated that his neck disability was present in service and shortly thereafter.  A May 2008 letter from Dr. RAL states that the Veteran's current neck disability is related an injury in service. 

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between a neck disability and the Veteran's service is necessary.  (With regard to the May 2008 opinion from Dr. RAL, that report is not adequate for adjudication purposes as there is no evidence that the opinion was rendered following a review of all pertinent records. See, Green, supra.)

Hearing Loss Disability and Tinnitus

The Veteran has submitted competent lay statements (including an April 2006 statement, March 2008 hearing testimony and complaints noted in a June 2006 VA examination report) indicating that he was exposed to acoustic trauma in the armory and when testing communication equipment in service, he noticed a decrease in his hearing at the end of his military service, and he has had no post-service noise exposure.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  The Court has held that credible evidence of continuity of symptomatology is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon, supra.  Although the Veteran underwent a VA examination in June 2006, that examination report is not adequate for adjudication purposes.  As noted by the Veteran's representative in November 2011, the examination report contains incomplete and inaccurate puretone threshold results.  In addition, the examiner did not provide adequate nexus opinions.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any current or recent back and neck disabilities.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion whether any such back disability is, at least as likely as not (a 50 percent or better probability), related to his active service.  The examiner should also provide an opinion whether any such neck disability is, at least as likely as not (a 50 percent or better probability), related to his active service.

The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the lay statements of record that the Veteran injured his back and neck and complained of back and neck pain in service, and the treatment records from Dr. TFB which note that the Veteran was treated for back and neck problems after post-service accidents.  The examiner should reconcile the opinions provided with the opinion provided by the private physician May 2008.  All findings and conclusions should be set forth in a legible report. 

2.  The Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any current or recent left shoulder disability.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's left shoulder disability was present during active service.  If the examiner is of the opinion that a left shoulder disability was present during service, the examiner should provide an opinion as to whether the left shoulder disability clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty. 

If the examiner is of the opinion that left shoulder disability was not present during service, the examiner should provide an opinion as to whether a left shoulder disability is etiologically related to the Veteran's active service. 

The supporting rationale for all opinions expressed must be provided.  The examiner must acknowledge and discuss the lay statements of record that the Veteran injured his left shoulder and complained of left shoulder pain in service.  The examiner should reconcile the opinion provided with the opinion provided by the private physician in May 2008.  All findings and conclusions should be set forth in a legible report.

3.  The Veteran must be afforded a VA examination by an audiologist or a physician with the appropriate expertise to determine the etiology of any current or recent hearing loss disability and tinnitus.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination.  The Veteran should undergo an audiological evaluation (with audiometric studies) to determine whether he has tinnitus and hearing loss disability by VA standards.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion indicating whether any such tinnitus and hearing loss disability is, at least as likely as not (a 50 percent or better probability), related to his service.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements that he was exposed to noise in service.  All findings and conclusions should be set forth in a legible report. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  The RO or the AMC should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


